DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 2, 4, 5, 12-16, 18, and 19. Claims 1-20 are pending.
The amendments to the claims have overcome the claim objections of record.
The amendments to the claims have overcome the 112(b) rejections of record.
The amendments to the claims have necessitated new 103 rejections over the prior art previously relied upon. Specifically, the 103 rejections are new in that they’ve been altered from the previous office action to address the amended claim language. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/28/2022, with respect to the 103 rejections have been fully considered, but they are not persuasive.  
Applicant has argued that primary reference Ackerman fails to teach or suggest a “single filter collection sock mounted within a bottom powder collection vessel of the drying tower having an upwardly opening side communicating directly with the drying chamber for more efficiently receiving, capturing and collecting dried powder from the drying chamber for easy removal, disposal, and replacement,” as required by claim 1. Examiner finds this argument unpersuasive.
Examiner agrees that Ackerman on its own fails to teach or suggest a “single filter collection sock mounted within a bottom powder collection vessel of the drying tower having an upwardly opening side communicating directly with the drying chamber…” as required by claim 1. However, as described in the 103 rejections set forth in the previous Office Action, and maintained in the 103 rejections below. It would have been obvious to modify Ackerman so as to comprise such a filter in view of secondary reference Bonner. Therefore, the fact that Ackerman on its own does not teach or suggest the claimed filter is unpersuasive in overcoming the 103 rejections.

Applicant has argued that none of the prior art provides “suggestion for providing the such relatively simple and efficient powder removal system in an electrostatic spray drying tower disclosures.” In making this argument, Applicant asserts that “Bonner, to the contrary, discloses a complex filter bed arrangement connected remotely to the spray dryer and requiring a dedicated vacuum pump.” Examiner finds this argument unpersuasive.
As detailed in the 103 rejections set forth in the previous Office Action, and maintained in those below, secondary reference Bonner would suggest to one of ordinary skill in the art modifying Ackerman so as to comprise the claimed filter. See 103 rejections below for details.
Regarding Applicant’s assertion that Bonner “discloses a complex filter bed arrangement”, i.e. in contrast to the “relatively simple and efficient powder removal system” claimed, Examiner notes that terms such as “complex”, “relatively simple”, and “efficient” are relative terms, the scope of which is largely up to individual interpretation. Furthermore, Applicant’s characterizations of the claimed filter arrangement as “simple” and the filter of “Bonner” as complex by comparison are not supported by sufficient evidence or reasoning. Examiner sees little reasoning as to why the filter of Bonner is more complex than that of the claims. On a similar note, Applicant’s argument implies that the claimed filter is more efficient than Bonner’s. However, there is no evidence that such is the case. In view of the forgoing, assertions that the claimed filter is simpler and/or more efficient than that of Bonner are unpersuasive in overcoming the rejections, as they are not supported by sufficient evidence and/or reasoning, and therefore amount to mere allegations.
Regarding the Applicant’s argument that the filter bed of Bonner is “connected remotely to the spray dryer”, presumably in contrast to the being an “integral” part of a spray drying tower, such a distinction between Bonner and the claimed device, if accurate, is irrelevant to Examiner’s rejection.
As described in the 103 rejections set forth in the previous Office Action, and maintained in those below, “Bonner teaches a spray drying system (Column 1 Lines 15-27), the system comprising a lower closure arrangement (shell/pouch/casing) 21 for receiving dried powder  (Figures 2-5, Column 1 Line 60-Column 2 Line 60), a filter collection sock (air permeable bag) 13 mounted within said powder collection vessel 2, the filter collection sock 13 made of a filter material and having an upwardly opening side 
 Note: The term “integral” is often used in patent documents to establish that two elements are connected in a non-detachable fashion. However, it is clear Applicant’s arguments do not use integral in this way, as they imply that the claimed filter collection sock mounted within a bottom powder collection vessel is “integral” with the spray drying tower. Applicant’s filter collection sock and the bottom powder collection vessel are detachable from the spray drying tower. Thus, in the context of the present Application, the fact that the powder collection vessel and the filter sock of Bonner are detachable does not exclude said elements from being “integral” in Applicant’s usage of the term, as the Applicant’s powder collection vessel and filter sock are non-integral in the same way.
Regardless of the forgoing, the alleged remoteness of the powder collection vessel and filter sock of Bonner is irrelevant in the context of Examiner’s rejections. Examiner’s conclusion of obviousness, set forth in the previous Office Action and maintained in the 103 rejections below is that “It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ackerman in view of Bonner by replacing the powder collection vessel (filter element housing and powder collection chamber) 19/21 of Ackerman with a powder collection vessel like that of Bonner,” (emphasis added). In other words, the proposed modification is to remove the powder collection vessel 19/21 of Ackerman and replace it with a powder collection vessel like that of Bonner. It is implicit in said proposed modification that the replacement powder collection vessel will be fixed to the bottom of collection cone 18 in modified 
Regarding applicant’s argument that Bonner requires a dedicated vacuum pump, Examiner acknowledges that a vacuum pump is present in Bonner. However, there is nothing in the claims which excludes the presence of such a vacuum pump in the claimed system. In fact, Applicant’s specification and figures seem to indicate there is a vacuum pump attached to the powder collection vessel of Applicant’s invention (e.g. See Applicant’s Figure 15). Thus, the notion that Bonner’s system requires a vacuum pump is unpersuasive in overcoming the rejections over Bonner.

Applicant has argued that “Bonner issued in 1956, yet no one found it obvious to incorporate a relatively simple filter sock collection system as an integral part of the spray drying tower,” and that Bonner allegedly teaches the contrary. Examiner finds this argument unpersuasive.
As discussed in detail above, Bonner’s filter can be considered to be integral to the spray drying tower therein, in contrast to Applicant’s assertions on the matter. Regardless, also discussed in detail above, because the powder collection vessel and filter sock of Bonner are connected to the bottom of a collection cone, one of ordinary skill in the art would have a reasonable expectation that a powder collection vessel like that of Bonner could be successfully made to fit to the bottom of collection cone 18 in Ackerman to serve as the powder collection vessel therein. A person having ordinary skill in the art would expect such a modification to be workable despite the alleged remoteness and/or non-integral nature of the powder collection vessel in Bonner, as a person having ordinary skill in the art would expect that the powder collection vessel could be successfully attached to the bottom of substantially any collection cone to serve as filter system thereon. Thus, the notion that Bonner’s powder collection vessel 
In response to applicant's argument that Bonner was issued in 1956, yet no one found it obvious to incorporate a relatively simple filter sock collection system as an integral part of the spray drying tower, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).

Applicant has argued that the prior art of record fails to teach or suggest a magnetic blade system for cleaning the wall of an elongated spray dry chamber as required by claim 12. Examiner finds this argument unpersuasive.
The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As detailed in the 103 rejections set forth in the previous Office Action and maintained below, secondary references Mullner and Schmid in combination suggest adding such a magnetic cleaning blade to Ackerman.

Applicant has argued that Mullner teaches away from the claimed invention. Examiner respectfully disagrees.
This argument by Applicant is not accompanied by any indication as to what specific teaching of Mullner represents a teaching away from the claimed invention. Examiner notes that teachings to use of one particular element do not automatically constitute teachings away from alternatives. In view of the forgoing, Applicant’s argument that Schmid teaches away from the claims amounts to a mere allegation. There is nothing in the teachings of Mullner which amounts to a teaching away from the claimed invention.


As described in the 103 rejections set forth in the previous Office Action, and maintained in the 103 rejections below, the combination of Mullner and Schmidt would suggest the addition of a magnetic scraper to the device of Ackerman. In summary, Examiner’s position is that Mullner establishes that scrappers are known in the art to be useful in removing material adhered to the interior sidewalls of spray driers. In view of such knowledge gleaned from Mullner, it would be obvious to one of ordinary skill in the art to add to a spray drier, any prior art scraper arrangement known to be capable of scraping the interior of a vessel. This includes scraper arrangements that are not expressly taught by Mullner. Schmidt teaches a magnetic scrapper arrangement for cleaning the interior of a vessel, i.e. a tank. Schmidt’s teachings thus establish that magnetic scrapers are capable of cleaning the interior of a vessel. In view of Schmidt, a person having ordinary skill in the art would expect that a magnetic scrapper arrangement like that of Schmidt could be applied to the scraping of any vessel interior, not just those vessels expressly taught by Schmidt. Thus, the combined teachings of Mullner and Schmidt would suggest to a person having ordinary skill in the art that a magnetic scrapper arrangement like that of Schmidt could, with a reasonable expectation of success, be applied to scrape the interior of a spray dryer in order to remove material adhered to the internal walls thereof. In view of the forgoing, Examiner maintains that the relevant claims are obvious over the combination of Ackerman, Mullner, and Schmidt despite Schmidt being drawn to a scraper for cleaning viscous materails from a bulk carrier truck.
Insofar as Applicant’s argument should be interpreted as alleging that Schmidt is non-analogous art, Examiner respectfully disagrees.
In response to applicant's argument that Schmid is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Schmidt is clearly pertinent to the cleaning of vessel interior walls by use of a magnetic scraping element, which is a problem which Applicant’s claim 12 is concerned. Thus, Schmidt is .

Applicant’s arguments, see Remarks, filed 2/28/2022, with respect to the double patenting rejections have been fully considered, but they are not persuasive.  
Applicant has argued that Applicant’s prior patents 10,279,359, 10,286,411, 10,543,495, 11,033,914, and 10,933,343 do not teach or suggest the claimed invention, and thus, the double patenting rejections over said patents should be withdrawn. Examiner finds this argument unpersuasive.
As described in the double patenting rejections set forth in the previous Office Action and maintained below, for the same reasons discussed in the 103 rejections with regard to Ackerman (US 2017/0120267), it would have been obvious to modify the claims of said patents in view of Bonner and/or Mullner and Schmid to arrive at the present claims. Therefore, the double patenting rejections are maintained.

	The following drawing objections are maintained from the previous Office Action.
Drawings
Figures 1-30 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Said drawings are clearly prior art as they are all essentially identical to Figures 1-30 in US PG Pub 2017/0120267, which was published more than one year before the effective filing date of the present Application. See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following are new rejections necessitated by amendment and made over the prior art previously relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al. (US 2017/0120267), hereafter referred to as Ackerman, in view of Bonner (US 2,730,282).
With regard to claim 1: Ackerman teaches an electrostatic spray drying system for drying liquid into powder form (abstract), the system comprising:
An elongated structural body (drying chamber) 12 supported in an upright position (Figures 1-3, paragraph [0072]).
Said elongated body 12 having an upper closure arrangement (cover/lid) 14 affixed to an upper end of said elongated structural body 12 and a lower closure arrangement (powder collection cone, filter 
	An electrostatic spray nozzle assembly 16 supported in the upper closure arrangement 14 (Figures 1-3 and 6, paragraphs [0072] and [0073]).
Said electrostatic spray nozzle assembly 16 including a nozzle body 32 having a discharge spray tip 34 at a downstream end thereof for directing liquid into said drying chamber (Figures 1-3 and 6, paragraph [0073]).
Said electrostatic spray nozzle assembly 16 having a liquid inlet 36 for coupling to a supply of liquid to be discharged into the drying chamber and an electrode 48 for coupling an electrical source for electrically charging liquid passing through said spray nozzle assembly 16 for discharge from said discharge spray tip 34 into said drying chamber as fine liquid particles (Figures 6 and 7, paragraphs [0073]-[0079] and [0082]).
The upper closure arrangement 14 having a drying gas inlet (heating air inlet) 15 for directing drying gas (heating air) into the drying chamber for drying the discharged fine liquid particles into powder (Figures 1-3, paragraphs [0072] and [0082]).
The lower closure arrangement 18/19/21 having a drying gas outlet (heating air exhaust outlet) 20 through which drying gas exiting from said drying chamber is directed (Figures 1-3, paragraphs [0072] and [0094]).
The lower closure arrangement 18/19/21 including a powder collection vessel (filter element housing and powder collection chamber) 19/21 for receiving dried powder from said drying chamber (Figures 1-3, paragraphs [0072] and [0094]).
A filter 160 mounted within said powder collection vessel 19/21 (i.e. the filter element housing 19 thereof) made of a filter material (Figures 1-3, 10, and 10A, paragraph [0094]).
Ackerman does not explicitly teach a filter collection sock mounted within said powder collection vessel made of a filter material and having an upwardly opening side communicating with said drying chamber for receiving, capturing and collecting dried powder from said drying chamber prior to direction of the drying gas to and through said drying gas outlet; and said filter collection sock being removably 
However, spray driers having powder collection vessels comprising such filter collection socks are known in the art. For example, Bonner teaches a spray drying system (Column 1 Lines 15-27), the system comprising a lower closure arrangement (shell/pouch/casing) 21 for receiving dried powder  (Figures 2-5, Column 1 Line 60-Column 2 Line 60), a filter collection sock (air permeable bag) 13 mounted within said powder collection vessel 2, the filter collection sock 13 made of a filter material and having an upwardly opening side communicating with a drying chamber for receiving, capturing and collecting dried powder from said drying chamber prior to direction of drying gas to and through a drying gas outlet 33/35 (Figures 2-5, Column 1 Line 60-Column 2 Line 60), said filter collection 13 sock being removably supported within said powder collection vessel 21 for enabling removal and dispensing of dried powder collected in the filter collection sock 13 and replacement of the filter collection sock 13 within the powder collection vessel 21 for reuse of the powder collection vessel (Figures 2-5, Column 1 Line 60-Column 2 Line 60, Column 3 Lines  5-20). Bonner teaches that use of such a collection vessel having a collection sock allows for spray drying to be conducted with substantially no loss of material and in a facile (i.e. easy) manner (Column 2 Lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ackerman in view of Bonner by replacing the powder collection vessel (filter element housing and powder collection chamber) 19/21 of Ackerman with a powder collection vessel like that of Bonner, i.e. a powder collection vessel having a filter collection sock mounted within said powder collection vessel made of a filter material and having an upwardly opening side communicating with said drying chamber for receiving, capturing and collecting dried powder from said drying chamber prior to direction of the drying gas to and through said drying gas outlet; and said filter collection sock being removably supported within said powder collection vessel for enabling removal and dispensing of dried powder collected in the filter collection sock and replacement of the filter collection sock within the powder collection vessel for reuse of the powder collection vessel, in order to obtain a spray drying system that can be operated with substantially no loss of material and in a facile (i.e. easy) manner.
With regard to claim 2: Said electrostatic spray nozzle assembly 16 has an atomizing gas inlet (air inlet fitting) 40 for coupling to a pressurized gas supply for directing pressurized atomizing gas through said nozzle body 32 for atomizing electrostatically charged liquid discharging from the discharge nozzle assembly, i.e. the discharge spray tip 34 (Ackerman: Figure 6, paragraphs [0074], [0076]).
With regard to claim 3: The powder collection vessel 21 is removable for enabling removal and replacement of the filter collection sock 13 (Bonner: Figures 2-5, Column 1 Line 60-Column 2 Line 60).
With regard to claim 4: The system of modified Ackerman further comprises annular support rings (twine or suitable tying means) 15 and 31 supported at an upper end of the powder collection vessel 21 is from which said filter collection sock is removably supported (Bonner: Figures 2-5, Column 1 Line 60-Column 2 Line 60).
With regard to claim 7: In at least one embodiment of modified Ackerman, the drying gas exit is coupled to a recirculation line 165 through which drying gas is recirculated to said drying gas inlet for reuse in the drying chamber (Ackerman: Figures 25A-25D, paragraph [0110]).
With regard to claim 8: Modified Ackerman does not explicitly teach that the drying gas outlet comprises a HEPA filter for filtering residual powder from said drying gas upon direction through said drying gas outlet.
However, Base Ackerman teaches an embodiment wherein the drying gas outlet 20 includes a HEPA filter 160 for filtering residual powder from said drying gas upon direction through the drying gas outlet (Figures 10 and 10A, paragraph [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ackerman in view of base Ackerman by adding a HEPA filter to the drying gas outlet in order to filer residual powder from said drying gas upon direction through said drying gas outlet.
With regard to claim 9: In at least one embodiment of modified Ackerman, the drying gas exit is coupled to a recirculation line 165 through which drying gas is recirculated to said drying gas inlet for reuse in the drying chamber (Ackerman: Figures 25A-25D, paragraph [0110]). In at least this embodiment of modified Ackerman, the drying gas inlet includes a HEPA filter for filtering drying gas directed into said drying chamber, i.e. the same HEPA filter included in the drying gas outlet, by virtue of inlet and outlet being connected by a recycle line.

With regard to claim 10: In modified Ackerman, the powder collection has a circumferential footprint which is generally circular (Bonner: Figures 2-5, Column 1 Line 60-Column 2 Line 60). In modified Ackerman, the outer perimeter of the elongated structural body 12 is also generally circular (Figures 1-3 and 6, paragraphs [0072] and [0073]). Therefore, in modified Ackerman, the powder collection vessel has a circumferential footprint that corresponds to the outer perimeter of the elongated structural body, at least in the sense that both are generally circular.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Bonner as applied to claim 4 above, and further in view of SealingProjex.com (“Inflatable Rubber Seals”; https://www.sealingprojex.com/products/inflatable-rubber-seals/).
With regard to claim 5: Modified Ackerman is silent to an inflatable seal that is inflatable for securing the filter collection sock to said annular support ring and deflatable for enabling removal of a filter element sock from the support ring.
However, in modified Ackerman the annular support rings (twine or suitable tying means) 15 and 31 are intended to form an airtight seal around the inlet (throat) 17 of the filter collection sock 13 (Bonner: Figures 2-5, Column 1 Line 60-Column 2 Line 60). Therefore, a person having ordinary skill in the art would recognize that providing additional sealing means would be advantageous, as such additional sealing means would improve the ability of modified Ackerman to form an airtight seal where desired.
Furthermore, inflatable seals are known in the art. For example, SealingProjex.com teaches inflatable seals that are useful in sealing equipment where fast and efficient assembly and disassembly is required. A person having ordinary skill in the art would understand that fast and efficient assembly and disassembly would be necessary, or at least highly desirable, in modified Ackerman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ackerman in view of SealingProjex.com by adding an inflatable seal that is inflatable for 
With regard to claim 6: Modified Ackerman is silent to the powder collection vessel having an air inlet communicating with said inflatable seal.
However, a person having ordinary skill in the art would recognize that the inflatable seal would need an air supply in order to be inflated.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ackerman by adding an air inlet communicating with the inflatable seal to the powder collection vessel, in order to provide a means for supplying air for inflating the seal to the inflatable seal. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Bonner as applied to claim 1 above, and further in view of Mullner (US 3,762,063) and Schmid et al. (US 2013/0230372), hereafter referred to as Schmid.
With regard to claim 11: Said elongated body 12 has a cylindrical side wall that defines said drying chamber (Figures 1-3 and 6, paragraphs [0072] and [0073]).
Modified Ackerman is silent to a scraper arrangement for removing residual powder accumulated on said cylindrical wall of said drying chamber, said scraper arrangement including an scraper blade disposed on an interior surface of said cylindrical wall and a movable driver member disposed on an outer side of said cylindrical wall, and one of said scraper and driver member having a magnet for causing a magnetic attraction between said driver member and said scraper blade for enabling movement of said scraper blade about the interior surface of the cylindrical wall as an incident to movement of the driver member about an outer side of said cylindrical wall.
However, it is known in the art to provide spray-drying systems with scrapers. For example, Mullner teaches a spray dryer system (abstract), the system comprising a scraper 11 for removing material adhered to a sidewall 10 of the spray dryer (Figure 1, Column 5 Lines 10-31). 

A person having ordinary skill in the art would recognize that substantially any scraper configuration suitable for scraping the interior of a vessel could be used for scraping an interior wall of a spray dryer to remove adhered material therefrom.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ackerman in view of Mullner and Schmid by adding a magnetic scraper assembly similar to that of Schmid, i.e. a scraper arrangement including an scraper blade disposed on an interior surface of said cylindrical wall and a movable driver member disposed on an outer side of said cylindrical wall, and one of said scraper and driver member having a magnet for causing a magnetic attraction between said driver member and said scraper blade for enabling movement of said scraper blade about the interior surface of the cylindrical wall as an incident to movement of the driver member about an outer side of said cylindrical wall, in order to remove material adhered to the interior wall of the spray dryer, i.e. residual powder accumulated on said cylindrical wall of said drying chamber, as suggested to be advantageous by Mullner.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Mullner and Schmid.
With regard to claim 12: Ackerman teaches an electrostatic spray drying system for drying liquid into powder form (abstract), the system comprising:

Said elongated body 12 having an upper closure arrangement (cover/lid) 14 affixed to an upper end of said elongated structural body 12 and a lower closure arrangement (powder collection cone, filter element housing, and powder collection chamber) 18/19/21 affixed to the lower end of said elongated structural body 12 for forming a drying chamber within said elongated body 12 (Figures 1-3, paragraph [0072]).
An electrostatic spray nozzle assembly 16 supported in the upper closure arrangement 14 (Figures 1-3 and 6, paragraphs [0072] and [0073]).
Said electrostatic spray nozzle assembly 16 including a nozzle body 32 having a discharge spray tip 34 at a downstream end thereof for directing liquid into said drying chamber (Figures 1-3 and 6, paragraph [0073]). 
Said electrostatic spray nozzle assembly 16 having a liquid inlet 36 for coupling to a supply of liquid to be discharged into the drying chamber and an electrode 48 for coupling an electrical source for electrically charging liquid passing through said spray nozzle assembly 16 for discharge from said discharge spray tip 34 into said drying chamber as fine liquid particles (Figures 6 and 7, paragraphs [0073]-[0079] and [0082]).
The upper closure arrangement 14 having a drying gas inlet (heating air inlet) 15 for directing drying gas (heating air) into the drying chamber for drying the discharged fine liquid particles into powder (Figures 1-3, paragraphs [0072] and [0082]).
The lower closure arrangement 18/19/21 having a powder collection vessel (filter element housing and powder collection chamber) 19/21 for receiving dried powder from said drying chamber (Figures 1-3, paragraphs [0072] and [0094]).
Said elongated body 12 having a cylindrical side wall that defines said drying chamber (Figures 1-3 and 6, paragraphs [0072] and [0073]).
The lower closure arrangement 18/19/21 having a drying gas outlet (heating air exhaust outlet) 20 through which drying gas exiting from said drying chamber is directed (Figures 1-3, paragraphs [0072] and [0094]).

Said elongated body 12 having a cylindrical side wall that defines said drying chamber (Figures 1-3 and 6, paragraphs [0072] and [0073]).
Ackerman is silent to a scraper arrangement for removing residual powder accumulated on said cylindrical wall of said drying chamber, said scraper arrangement including an scraper blade disposed on an interior surface of said cylindrical wall and a movable driver member disposed on an outer side of said cylindrical wall, and one of said scraper blade and driver member having a magnetic component for causing a magnetic attraction between said driver member and said scraper blade for enabling movement of said scraper blade about the interior surface of the cylindrical wall as an incident to movement of the driver member about an outer side of said cylindrical wall.
However, it is known in the art to provide spray-drying systems with scrapers. For example, Mullner teaches a spray dryer system (abstract), the system comprising a scraper 11 for removing material adhered to a sidewall 10 of the spray dryer (Figure 1, Column 5 Lines 10-31). 
Furthermore, the magnetic scraper configuration of the claims is known in the art. For example, Schmidt teaches a system comprising a container having an elongated cylindrical shell and a scraper assembly configured to move within the shell and contact at least one inner wall of the shell (abstract, Figures 1-5), the scraper assembly 126 including a scraper blade (scrapper assembly/driven assembly) 116/126 on an interior surface 114 of said cylindrical wall 102 and a movable driver member (driver assembly) 122 disposed on an outer side 112 of said cylindrical wall 102, wherein one of said scraper and driver member has a magnet 141 for causing a magnetic attraction between said driver member 112 and said scraper blade for enabling movement of said scraper blade 116/126 about the interior surface of the cylindrical wall as an incident to movement of the driver member 122 about an outer side of said cylindrical wall (Figures 3, 4, 13, 14, paragraphs [0030]-[0033], [0036], [0055]).
A person having ordinary skill in the art would recognize that substantially any scraper configuration suitable for scraping the interior of a vessel could be used for scraping an interior wall of a spray dryer to remove adhered material therefrom.

With regard to claim 13: One of said scraper blade 116/126 and movable driver 122 member includes said magnetic component (bar magnet) 141 and the other of said scraper blade 116/126 and moveable driver 122 is made of a material that is attracted to the magnetic component of the other, i.e. the other one of the scrape blade and the movable driver is made partially from a plurality of magnets, magnets being implicitly comprised of material that is attracted to magnetic components (Schmid: Figures 3, 4, 13, 14, paragraphs [0030]-[0033], [0036], [0055]).
With regard to claim 14: Both of said movable driver member 122 and said scrapper blade 116/126 include a respective magnetic component (bar magnet) 141 (Schmid: Figures 3, 4, 13, 14, paragraphs [0030]-[0033], [0036], [0055]).
With regard to claim 15: The magnetic fields of the magnetic component 141 necessarily passes through the cylindrical sidewall of the drying chamber as evidenced by the fact that the magnetic component 141 would not work to move the scraper 116/126 if the magnetic field thereof did not pass through the cylindrical sidewall of the drying chamber (Schmid: Figures 3, 4, 13, 14, paragraphs [0030]-[0033], [0036], [0055]).
With regard to claim 16: Modified Ackerman is silent to the cylindrical sidewall of the elongated body being made of glass.
However, a person having ordinary skill in the art would recognize that the sidewall could be made of any suitable material that would not interfere with the magnetic scraper assembly of modified 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ackerman by constructing the cylindrical sidewall of the elongated body from any suitable material that would not interfere with the magnetic scraper assembly of modified Ackerman, e.g. glass, in order to obtain a predictably functional spray dryer device.
With regard to claim 17: In modified Ackerman, said driver member 122 includes an element which could be grasped and manually moved, i.e. at least by a person having sufficient strength (Schmid: Figures 3, 4, 13, 14, paragraphs [0030]-[0033], [0036], [0055]). Therefore, although it is not explicitly taught, said driver member comprises an element which can be considered a handle portion such that manual operator movement of the driver member by the handle portion results in corresponding movement of the scraper along the interior surface of the side wall.
With regard to claim 18: Both of said scraper blade 116/126 and said driver member 122 both have a configuration which would be considered elongated relative to a hypothetic shorter scraper and driver member paring.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Mullner and Schmid as applied to claim 17 above, and further in view of Bonner.
With regard to claim 19: Ackerman does not explicitly teach a filter collection sock mounted within said powder collection vessel made of a filter material and having an upwardly opening side communicating with said drying chamber for receiving, capturing and collecting dried powder from said drying chamber prior to direction of the drying gas to and through said drying gas outlet; and said filter collection sock being removably supported within said powder collection vessel for enabling removal and dispensing of dried powder collected in the filter collection sock and replacement of the filter collection sock within the powder collection vessel for reuse.
However, spray driers having powder collection vessels comprising such filter collection socks are known in the art. For example, Bonner teaches a spray drying system (Column 1 Lines 15-27), the system comprising a lower closure arrangement (shell/pouch/casing) 21 for receiving dried powder  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ackerman in view of Bonner by replacing the powder collection vessel (filter element housing and powder collection chamber) 19/21 of Ackerman with a powder collection vessel like that of Bonner, i.e. a powder collection vessel having a filter collection sock mounted within said powder collection vessel made of a filter material and having an upwardly opening side communicating with said drying chamber for receiving, capturing and collecting dried powder from said drying chamber prior to direction of the drying gas to and through said drying gas outlet; and said filter collection sock being removably supported within said powder collection vessel for enabling removal and dispensing of dried powder collected in the filter collection sock and replacement of the filter collection sock within the powder collection vessel for reuse of the powder collection vessel, in order to obtain a spray drying system that can be operated with substantially no loss of material and in a facile (i.e. easy) manner.
The powder collection vessel 21 is removable for enabling removal and replacement of the filter collection sock 13 (Bonner: Figures 2-5, Column 1 Line 60-Column 2 Line 60).
The system of modified Ackerman further comprises annular support rings (twine or suitable tying means) 15 and 31 supported at an upper end of the powder collection vessel 21 is from which said filter collection sock is removably supported (Bonner: Figures 2-5, Column 1 Line 60-Column 2 Line 60).
With regard to claim 20: In modified Ackerman, the powder collection has a circumferential footprint which is generally circular (Bonner: Figures 2-5, Column 1 Line 60-Column 2 Line 60). In modified Ackerman, the outer perimeter of the elongated structural body 12 is also generally circular (Figures 1-3 and 6, paragraphs [0072] and [0073]). Therefore, in modified Ackerman, the powder collection vessel has a circumferential footprint that corresponds to the outer perimeter of the elongated structural body, at least in the sense that both are generally circular. 

	The following double patenting rejections are maintained from the previous Office Action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,279,359 in view of Bonner (US 2,730,282) and/or Schmid (US 2013/0230372) and Mullner (US 3,762,063). 
The claims of ‘359 patent are drawn to a spray drying system that is similar to that of the present claims.
For substantially the same reasons discussed in the 103 rejections above with regard to Ackerman (US 2017/0120267), it would have been obvious to one of ordinary skill in the art modify the claims of the ‘359 patent in view of Bonner and/or Schmid and Mullner so as to arrive at the present claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,268,411 in view of Bonner (US 2,730,282) and/or Schmid (US 2013/0230372) and Mullner (US 3,762,063). 
The claims of ‘411 patent are drawn to a spray drying system that is similar to that of the present claims.
For substantially the same reasons discussed in the 103 rejections above with regard to Ackerman (US 2017/0120267), it would have been obvious to one of ordinary skill in the art modify the claims of the ‘411 patent in view of Bonner and/or Schmid and Mullner so as to arrive at the present claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,399,098 in view of Bonner (US 2,730,282) and/or Schmid (US 2013/0230372) and Mullner (US 3,762,063). 
The claims of ‘098 patent are drawn to a spray drying system that is similar to that of the present claims.
For substantially the same reasons discussed in the 103 rejections above with regard to Ackerman (US 2017/0120267), it would have been obvious to one of ordinary skill in the art modify the claims of the ‘098 patent in view of Bonner and/or Schmid and Mullner so as to arrive at the present claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,543,495 in view of Bonner (US 2,730,282) and/or Schmid (US 2013/0230372) and Mullner (US 3,762,063). 
The claims of ‘495 patent are drawn to a spray drying system that is similar to that of the present claims.
For substantially the same reasons discussed in the 103 rejections above with regard to Ackerman (US 2017/0120267), it would have been obvious to one of ordinary skill in the art modify the claims of the ‘495 patent in view of Bonner and/or Schmid and Mullner so as to arrive at the present claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,033,914 in view of Bonner (US 2,730,282) and/or Schmid (US 2013/0230372) and Mullner (US 3,762,063). 
The claims of ‘914 patent are drawn to a spray drying system that is similar to that of the present claims.
For substantially the same reasons discussed in the 103 rejections above with regard to Ackerman (US 2017/0120267), it would have been obvious to one of ordinary skill in the art modify the .

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,933,343 in view of Bonner (US 2,730,282) and/or Schmid (US 2013/0230372) and Mullner (US 3,762,063). 
The claims of ‘343 patent are drawn to a spray drying system that is similar to that of the present claims.
For substantially the same reasons discussed in the 103 rejections above with regard to Ackerman (US 2017/0120267), it would have been obvious to one of ordinary skill in the art modify the claims of the ‘343 patent in view of Bonner and/or Schmid and Mullner so as to arrive at the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772